ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the applicant’s application filed on 12/21/2020, the Specification, the Abstract, the claims and the Drawings were received. The received IDSs have been considered. 

Priority
3.	This application is a DIV of US patent application 16/217,218, filed on Dec. 12, 2018, now US Patent 11,170,269. 

Allowed Claims
4.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, pending claims 1-20 are in condition for allowance. 

Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 20 are allowable over the prior art of record. The remaining claims are dependent of claims 1 or 11, respectively, therefore, are allowed.

Regarding claim 1, the claim recites the limitations of: analyzing an image stored on a device to identify predefined differentiating content, contours, and boundaries therein; identifying focused and non-focused content within the image; identifying restoration quality rates of the contents of the image; identifying which of the content of the image is of interest; in response to a determination that a storage consumption of the device is greater than a first predetermined threshold, selectively compressing content of the image that is both non-focused and that is not of interest; in response to a determination that the storage consumption of the device, subsequent to selectively compressing content of the image that is both non-focused and that is not of interest, is greater than a second predetermined threshold, selectively compressing content of the image that is both focused and that is not of interest; and in response to a determination that the storage consumption of the device, subsequent to selectively compressing content of the image that is both focused and that is not of interest, is greater than the second predetermined threshold, selectively compressing content of the image that is both focused and that is of interest. The combination of these features as cited in the claim are neither disclosed nor suggested by the prior art of record.

Regarding claims 11, and 20, each of them essentially incorporates the features of claim 1 and thus, is a unique combination of features that are not obvious over the art of record.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	NARUSE et al, US 20160239946 A1.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/22/2022